2019 IL App (5th) 160035
            NOTICE
 Decision filed 07/01/19. The
 text of this decision may be                    NO. 5-16-0035
 changed or corrected prior to
 the filing of a Peti ion for
 Rehearing or the disposition of
                                                    IN THE
 the same.
                                    APPELLATE COURT OF ILLINOIS

                                             FIFTH DISTRICT

______________________________________________________________________________

THE PEOPLE OF THE STATE OF ILLINOIS,            )     Appeal from the
                                                )     Circuit Court of
      Plaintiff-Appellee,                       )     Jackson County.
                                                )
v.                                              )     No. 15-CF-228
                                                )
RASHEED CASLER,                                 )     Honorable
                                                )     Kimberly L. Dahlen,
      Defendant-Appellant.                      )     Judge, presiding.
______________________________________________________________________________

       PRESIDING JUSTICE OVERSTREET delivered the judgment of the court, with
opinion.
       Justices Chapman and Moore concurred in the judgment and opinion.

                                                OPINION

¶1       The defendant, Rasheed Casler, appeals his November 10, 2015, conviction, following a

jury trial in the circuit court of Jackson County, which found him guilty of obstructing justice in

violation of section 31-4(a) of the Criminal Code of 2012 (720 ILCS 5/31-4(a) (West 2014)). He

was sentenced on January 20, 2016. For the following reasons, we affirm.

¶2                                                FACTS

¶3       On June 23, 2015, the defendant was charged by information with, inter alia, obstructing

justice (id.). 1 The information alleged that the defendant knowingly, with the intent to prevent

his arrest on warrants, provided false information to Sergeant Guy Draper by telling him that his

name was Jakuta King Williams. A jury trial was held on November 9 and 10, 2015. Our


         1
             The defendant was charged with two additional offenses that are not part of this appeal.
recitation of the evidence presented at trial is limited to that which is relevant to obstructing

justice—the only charge at issue on appeal.

¶4     Guy Draper testified that he is employed as a sergeant with the Carbondale Police

Department. After summarizing his curriculum vitae, Draper testified that some of his duties

include supervising the midnight shift from 10:30 p.m. through 8:30 a.m. During the midnight

shift on March 6, 2015, Draper was on duty, conducting foot patrols at various hotels throughout

Carbondale. At 12:45 a.m. on that date, he and Officer Blake Harsy were both in uniform and on

foot patrol at Quality Inn. Draper testified that, while patrolling the hallway of the second floor,

Harsy “was just a little bit behind me.” As they approached room 210, the door opened quickly,

and Draper observed “a black male emerge from the hotel room, look at me, pause for a second,

and then slam the door and go back into the room.” Draper noticed that the man was wearing a

green hoodie. Draper testified that he “recognized him as being someone I had dealings with

prior” but “it was just a brief window” so he “wasn’t sure who it was.” Draper identified the

defendant as the individual who opened the door of room 210.

¶5     Draper testified that, when the door slammed shut, Harsy smelled the odor of burnt

cannabis emerging from the hotel room. Draper approached the door and immediately noticed

the odor as well. Draper testified that he knocked on the door and, after about five seconds, a

female later identified as Brianna Wyatt opened the door. Draper noticed the smell of cannabis

was stronger at that point, but he did not enter the room immediately. From his vantage point in

the doorway, Draper observed the layout of the room, which he described as a “typical hotel

room.” Draper saw two males in the room, one on each bed and both of whom he instantly

recognized, and two females seated in opposite corners of the room, neither of whom he

recognized. The males were identified as Torrion Creer and Desmine Schauf and the females as

Brianna Wyatt—who had opened the door—and Shanique Lincoln. Draper requested additional
                                        2
officers for backup when he realized how many people were in the room. He stated that Creer,

Schauf, and Wyatt were “real interested [sic] in leaving the room” but he did not allow them to

do so.

¶6       Draper testified that his attention was directed to the bathroom because he did not see the

defendant in the hotel room and the bathroom door was closed. Draper explained that he

previously witnessed people in hotel rooms hide in the bathrooms because they “have warrants

or probable cause for their arrest” or they sometimes go to the bathrooms “to seek refuge[,] to

attempt to destroy evidence[,] or hide stuff.” Draper testified that, when he did not see the

defendant in the hotel room, he directed his attention toward the bathroom door. Draper

explained that he was still standing in the hotel room doorway during this time and he knocked

on the opened hotel room door—not the bathroom door—and identified himself as a police

officer before addressing the person in the bathroom as follows: “Anybody in the bathroom,

identify yourself.”

¶7       Draper testified that the defendant responded in so many words that he was defecating.

Draper again commanded the defendant to identify himself, and the defendant responded that his

name was Jakuta King Williams. When Draper asked the defendant for identification, the

defendant replied that he had no identification but said that he was from Virginia. Draper

testified that Officer Harsy relayed the name Jakuta King Williams to the dispatch center but no

record of any such person was found. Draper indicated that the defendant initially fooled him by

giving him the false name.

¶8       Draper testified that he ordered the defendant to open the door so he could see him and

know what he was doing. Draper also told him that if he flushed the toilet Draper would come

into the bathroom and seize him. Draper explained that, if the toilet flushed, he would assume

that the defendant was trying to get rid of whatever he did not want Draper to find. Draper
                                             3
testified that, because of the odor of cannabis in the hotel room, he thought the defendant was

attempting to hide cannabis in the bathroom. Draper testified on cross-examination that he did

not hear the defendant flush the toilet and, as far as Draper knew, the defendant did not try to

destroy any evidence while in the bathroom.

¶9     Draper informed the defendant that the officers were not leaving until they confirmed his

identity. Draper testified that when the defendant emerged from the bathroom he had a chance to

look at him for a period of time and recognized him because he had previously arrested him.

When he recognized the defendant, Draper asked him, “Are you sure you’re not Rasheed

Casler?” Draper testified that the defendant did not respond and at that point “he stopped looking

at me.” Draper noted that the defendant was not wearing the green hoodie when he emerged

from the bathroom.

¶ 10   One of the officers relayed the name Rasheed Casler to the dispatch center, which alerted

that the defendant had an outstanding warrant. Accordingly, Draper arrested the defendant.

Draper conceded on cross-examination that, once he realized there was a warrant on the

defendant, nothing interfered with his ability to apprehend him, nor did the defendant attempt to

fight him or run from him. Draper testified that, when he looked in the bathroom after the

defendant emerged, he observed toilet paper in the toilet but did not see any human waste or

contraband. When asked if the defendant was drunk when he encountered him, Draper replied, “I

don’t know. I don’t think so.”

¶ 11   Draper testified that the registered tenant of the hotel room eventually arrived and

consented to a search of the room. Draper participated in the search, located a green hoodie lying

on the far bed, and confirmed that it was the one the defendant was wearing when he opened the

hotel room door and stepped into the hallway. Draper testified that he stood by as Sergeant


                                                4
David Kemp searched the hoodie and discovered in the pocket, inter alia, a wallet containing the

defendant’s Illinois identification card bearing the name Rasheed Casler.

¶ 12     Shanique Lincoln testified that she was with the defendant in the hotel on the date in

question. She recalled the defendant opening the hotel room door and going to the bathroom

afterwards, but she could not recall if the defendant was wearing a green hoodie when he opened

the door because she was “under the influence” from drinking tequila and smoking marijuana

and could not remember many details. Lincoln agreed that she spoke to a police officer and

submitted a written statement but qualified that she “felt forced, pushed into it” because she was

arrested that night for possession of cannabis and she felt frightened and threatened. Lincoln’s

statement was published to the jury, over objection. She asserted in the statement, inter alia, that

the defendant “looked out the door and said wo [sic] and closed the door.”

¶ 13     David Kemp testified that he is employed as a sergeant with the Carbondale Police

Department. He reported that he was present at Quality Inn on March 6, 2015, a little before 1

a.m. and conducted a search of room 210. During the search, he located a green hoodie, in which

he discovered, inter alia, a wallet containing an Illinois driver’s license bearing the name

Rasheed Casler. Kemp confirmed that Draper was standing right beside him during the search

“[a]nd as I pulled those items out of the pocket of the hooded sweatshirt, I laid them on the bed

to be photographed, and then I handed those items over to Sergeant Draper right there in the

room.”

¶ 14     Blake Harsy testified that he is employed as a patrol officer for the Carbondale Police

Department. He testified that he was conducting a foot patrol with Draper on the second floor of

Quality Inn at 12:45 a.m. on March 6, 2015, when he heard the door of room 210 open and

observed a black male in a green hoodie step into the hallway. Harsy testified that the subject


                                                 5
“saw us in uniform, looked right at Sergeant Draper[,] and retreated into the room and shut the

door.” Harsy identified the defendant as the man he observed in the hallway.

¶ 15   Harsy testified that, as the door of room 210 closed, he smelled the odor of burnt

cannabis. Accordingly, he informed Draper, who walked to the door and also smelled it. Harsy

indicated that Draper knocked on the door and a female—later identified as Brianna Wyatt—

opened the door less than a minute later. At that time, Harsy observed “a few different people

sitting on beds” and one person sitting in a chair. He testified that he “could see visible smoke

just wafting in the middle of the room.” Harsy did not see the defendant in the hotel room. He

described the room as approximately 20 by 25 feet, with the bathroom door located a couple feet

away from and directly to the right of the entry door.

¶ 16   Harsy testified that, when Brianna Wyatt answered the door, he asked her to step into the

hallway to speak to him. Although Wyatt initially claimed to be the registered tenant of the hotel

room, Harsy learned from her that the actual registered tenant had left. Harsy noted that Draper

was standing in the hallway “talking through the opened door to the people that were sitting in

the room.”

¶ 17   At some point, Harsy went downstairs to speak to the manager on duty and learned the

name of the registered tenant. He returned to room 210 less than 10 minutes later, observed

several officers standing in front of the door, and heard a “hit tone.” Harsy explained that, when

a name is run by dispatch through the database, “there’s a certain tone on the radio to let officers

know that the person has a warrant.” Harsy continued, “[S]o when I returned to the room, I heard

that over the radio and I saw officers entering the room and taking [the defendant] into custody.”

Harsy testified that he entered the hotel room, checked the bathroom, and observed human waste

in the toilet. He confirmed that no contraband was found in the bathroom.


                                                 6
¶ 18   The defendant testified that he arrived at Quality Inn on the date in question “a little bit

after 12, I want to say.” He stated that he was intoxicated upon arrival because he had been

drinking tequila. He went to room 210 because his friends, Torrion Creer, Desmine Schauf,

Brianna Wyatt, and Shanique Lincoln, were there. The defendant testified that he continued to

drink tequila after he was inside room 210 and “I was feeling queasy after I took that last shot

and I really couldn’t hold it down, so I got up to run to the bathroom and I opened the wrong

door” into the hallway. The defendant testified that he “didn’t step outside, just opened the door

and shut it,” then went to the bathroom. He denied seeing any police officers in the hallway.

¶ 19   The defendant identified People’s exhibit 2 as the green hoodie that he was wearing on

the night in question. He testified that he was sweating before he went to the bathroom and “I

was going to vomit everywhere and I was hot, so I took it off” and “I tossed it on the bed.” The

defendant testified that when he entered the bathroom he closed the door and began having

diarrhea. While using the bathroom the defendant heard somebody ask, “Who’s in there?” He

testified that he thought it was one of his buddies “messing around with me while I was using the

bathroom,” so he replied, “Jakuta King Williams.” He reiterated on cross-examination that he did

not know there were officers outside the bathroom door when he shouted that his name was

Jakuta King Williams.

¶ 20   The defendant testified that he was not attempting to avoid being arrested by giving the

false name. He denied telling Draper that he did not have any identification because “I had my

wallet.” He testified that he is, in fact, from Portsmouth, Virginia. He stated that he did not know

that there was a warrant for his arrest at the time, he did not enter the bathroom to avoid arrest,

and it was not his intent to flush any contraband while in the bathroom. The defendant testified

that after he heard someone ask, “[w]ho’s in there,” he was told to open the door “and that’s

when I knew it was the police.” The defendant testified that he opened the door while still seated
                                               7
on the toilet and when the door opened he recognized Draper, who had arrested him in June

2013.

¶ 21    The defendant testified that Draper instructed him not to flush the toilet. The defendant

confirmed that Draper also recognized him and called him by name. After the defendant finished

using the bathroom, he exited without flushing the toilet, and Draper arrested him. The defendant

testified that his wallet containing his identification was in the hoodie that he had tossed on the

bed. On, November 10, 2015, the jury found the defendant guilty of obstructing justice.

¶ 22                                      ANALYSIS

¶ 23    The sole issue on appeal is whether the State proved beyond a reasonable doubt that the

defendant obstructed justice. “Where a criminal conviction is challenged based on insufficient

evidence, a reviewing court, considering all of the evidence in the light most favorable to the

prosecution, must determine whether any rational trier of fact could have found beyond a

reasonable doubt the essential elements of the crime.” People v. Brown, 2013 IL 114196, ¶ 48.

“[A] criminal conviction will be reversed where the evidence is so unreasonable, improbable, or

unsatisfactory as to justify a reasonable doubt of the defendant’s guilt.” Id.

¶ 24    We are mindful that under a challenge to the sufficiency of the evidence, “ ‘a reviewing

court must allow all reasonable inferences from the record in favor of the prosecution.’ ” People

v. Saxon, 374 Ill. App. 3d 409, 416 (2007) (quoting People v. Bush, 214 Ill. 2d 318, 326 (2005)).

“This standard of review applies in cases whether the evidence is direct or circumstantial.” Id.

“ ‘When weighing the evidence, the trier of fact is not required to disregard inferences that flow

from the evidence, nor is it required to search out all possible explanations consistent with

innocence and raise them to a level of reasonable doubt.’ ” Id. (quoting People v. McDonald, 168
Ill. 2d 420, 447 (1995)). “It is not the function of this court to retry the defendant.” People v.

Rendak, 2011 IL App (1st) 082093, ¶ 29. “Instead, it falls upon the trier of fact to judge the
                                            8
credibility of witnesses, resolve conflicts in the evidence, and draw conclusions based on all the

evidence.” Id.

¶ 25    Section 31-4(a) of the Criminal Code of 2012 provides, in relevant part: “A person

obstructs justice when, with intent to prevent the apprehension or obstruct the prosecution *** of

any person, he *** knowingly commits any of the following acts: (1) *** furnishes false

information ***.” 720 ILCS 5/31-4(a)(1) (West 2014). Here, the information charged the

defendant with obstructing justice, in that he knowingly and with the intent to prevent his arrest

on warrants, provided false information to Sergeant Draper by identifying himself as Jakuta King

Williams.

¶ 26    The defendant contends that his intent to prevent his apprehension was not proven and

compares this case to People v. Jenkins, 2012 IL App (2d) 091168. In that case, an officer

approached the defendant, David E. Jenkins, at his home and stated that he was looking for “a

David Jenkins” as part of an investigation of a minor traffic accident. Id. ¶ 4. The defendant

advised that he was David Jenkins. Id. The officer testified that he expected Jenkins to be

younger and asked if there was a “Junior David Jenkins,” to which the defendant responded in

the negative. Id. The officer stated that he then asked the defendant if he had a son named David

Jenkins and, after a negative response, he asked the defendant if he had a son named David

Jenkins who drove a white Mustang. Id. The officer testified that the defendant again said that he

did not. Id. After another officer approached, the defendant admitted that he did, in fact, have a

son named David Jenkins whose mother owned the Mustang. Id. ¶ 5. The defendant was arrested

for obstructing justice. Id.

¶ 27    The defendant in Jenkins testified that, when the officer asked for David Jenkins, he

replied that he was David Jenkins and, when asked if he owned a white Mustang, he replied that

his son did. Id. ¶ 12. The defendant testified that, when he was asked if his son went by “Junior,”
                                                  9
he responded that his son goes by “David Theodore Jenkins.” Id. The Jenkins court held that the

evidence was insufficient to support the guilty verdict because the officer did not inform the

defendant that he was looking to arrest the younger Jenkins or otherwise apprehend him. Id. ¶ 27.

Accordingly, the defendant was unaware that a prosecution or apprehension was involved, so he

could not have had the intent to avoid either. Id. Here, the defendant concedes that he provided

false information but compares this case to Jenkins because he contends that, here, the State did

not prove beyond a reasonable doubt that he obstructed justice because there is no proof that he

intended to prevent his apprehension because he did not know he was subject to arrest. We

disagree.

¶ 28   “Intent can rarely be proved by direct evidence because it is a state of mind.” People v.

Witherspoon, 379 Ill. App. 3d 298, 307 (2008). “Instead, intent may be inferred from

surrounding circumstances and thus may be proved by circumstantial evidence.” Id. In this case,

the defendant argues that, “since he was not aware of a danger of arrest, he could not try to

prevent it.” To support his argument, he cites his testimony that he was unaware that he had any

warrants and the police never identified themselves when asking who was in the bathroom. He

contends that he was under the impression that his friends were joking around with him on the

other side of the bathroom door and that he gave the false name to go along with the joke. He

denied seeing any police officers in the hallway, denied entering the bathroom to avoid arrest,

denied ever saying that he had no identification, and testified that he did not know the police

were present until after he was told to open the bathroom door.

¶ 29   Conversely, the State presented evidence from which a rational jury could conclude that

the defendant knew the police were present before he entered the bathroom and that he provided

the false name with the intent to prevent his apprehension. Sergeant Draper and Officer Harsy

both testified that they were in uniform when they observed the defendant emerge from the hotel
                                               10
room, look at Draper, pause, then retreat back into the room, slamming the door behind him. Eye

contact with the uniformed Draper implies that the defendant knew the police were present.

Moreover, Shanique Lincoln indicated in her statement that the defendant looked out the hotel

room door and said, “Whoa,” before coming back in and closing the door. The jury could infer

from these facts that the defendant was caught by surprise by seeing the officers in the hallway.

¶ 30    Besides Lincoln’s statement and the testimony of the officers that the defendant saw them

in uniform, additional evidence from which a jury could conclude that the defendant knew the

police were present before he gave the false name is Draper’s testimony that he identified

himself as a police officer before addressing the defendant in the bathroom. The defendant

obviously heard Draper because he responded that he was using the bathroom. When Draper

commanded the defendant to identify himself, the defendant replied with the false name of

Jakuta King Williams. When Draper asked for identification, the defendant claimed to have

none, although his identification was later discovered in the green hoodie during the search of the

room.

¶ 31    Notwithstanding the defendant’s testimony that he was merely joking with his friends and

did not know the police were present when he gave the false name, it is the duty of the jury—not

of this court—to resolve conflicts between testimony and determine credibility of witnesses. See

Rendak, 2011 IL App (1st) 082093, ¶ 29. Here, the defendant contends that “nothing in the

record suggests he knew of the warrant.” We disagree. No contraband was discovered in the

bathroom, and the defendant did not flush the toilet. A reasonable inference flowing from these

facts (see Saxon, 374 Ill. App. 3d at 416) is that the defendant retreated to the bathroom and

provided the false name in an attempt to avoid arrest—not because he had anything to hide—but

because he knew about the warrant. Nonetheless, the defendant testified that he entered the

bathroom because he was sick—not to hide from the officers or to avoid arrest. Although Draper
                                            11
testified that he observed only toilet paper and no human waste in the toilet, Harsy testified that

he observed human waste in the toilet. Again, the jury resolves the inconsistencies between

testimonies and determines the credibility of witnesses. See Rendak, 2011 IL App (1st) 082093,

¶ 29.

¶ 32    Additionally, Draper testified that the defendant did not respond and stopped looking at

him when Draper asked if he was Rasheed Casler. There is ample evidence from which the jury

could conclude that the defendant saw the police outside the hotel room and entered the

bathroom to hide. Inferences as to a defendant’s mental state are particularly within the province

of the jury (see People v. Rodriguez, 2014 IL App (2d) 130148, ¶ 56), and evidence of flight is

evidence of a defendant’s knowledge (see People v. Whitfield, 214 Ill. App. 3d 446, 454 (1991)).

¶ 33    We find that the jury could infer by the surrounding circumstances and thus prove by

circumstantial evidence that the defendant intended to avoid apprehension and provided the false

name to Draper in an effort to do so (see Witherspoon, 379 Ill. App. 3d at 307), unlike Jenkins,

where there was insufficient evidence that the defendant was trying to prevent the apprehension

or obstruct the prosecution of his son because he was unaware of any potential apprehension or

prosecution (see 2012 IL App (2d) 091168, ¶ 27). When looking at the evidence in a light most

favorable to the prosecution and allowing all reasonable inferences to be resolved in the

prosecution’s favor (see Brown, 2013 IL 114196, ¶ 48; see also Saxon, 374 Ill. App. 3d at 416),

we find that a rational jury could conclude that the defendant obstructed justice because he had

the requisite intent to avoid apprehension and gave the false name to further that intent.

¶ 34    The defendant also cites People v. Childs, 272 Ill. App. 3d 787 (1995), to illustrate how

intent can be inferred. In Childs, the defendant was convicted of obstructing justice after falsely

telling police that he did not know Carlos, the murder suspect, when Carlos was hiding under a

bed a few feet from the defendant. Id. at 788-89. The appellate court affirmed the defendant’s
                                              12
conviction after finding that the evidence showed that the defendant made the false statement for

the purpose of preventing Carlos’s apprehension. Id. at 791, 796.

¶ 35   The defendant attempts to distinguish Childs, stating that in that case, “there could be no

mistake that he was talking to an officer: they were questioning him while he was on his knees

with a shotgun pointed at him,” (see id. at 788-89) but, “[h]ere, the police were merely inquiring

as to whom [sic] was in the bathroom, not even knowing [the defendant] had an outstanding

warrant once identified.” We agree with the State that the differing circumstances between this

case and Childs are irrelevant because—as previously discussed—there is sufficient evidence in

this case from which the jury could reasonably infer that the defendant knew he was speaking to

the police through the bathroom door and that he gave the false name to prevent his

apprehension.

¶ 36   The defendant further contends that the false information provided by the defendant in

Childs could have impaired or delayed the search for Carlos had the police not found him, while

the information here presented no such risk because the police were not leaving until they

confirmed the defendant’s identity. We disagree. Draper testified that he was initially fooled by

the false name. As aptly noted by the State, if the police had believed the defendant’s story that

he was Jakuta King Williams and not inquired further, they would not have discovered his true

identity and that he was the subject of a warrant, just as, if the police in Childs had believed the

defendant’s story, they might not have found Carlos hiding under the bed. Moreover,

notwithstanding the false information given in Childs, the police had already been authorized to

search the premises where Carlos was hiding, so their discovering his whereabouts was

inevitable, thereby discrediting the defendant’s argument that the false information given in

Childs could have impaired or delayed the search for Carlos.


                                                13
¶ 37   Finally, the defendant argues that—even if we conclude that the evidence supported a

finding that he possessed the requisite intent to prevent his apprehension—the totality of the

evidence is insufficient to affirm his conviction because his giving the false name did not

materially impede the administration of justice. He cites People v. Taylor, 2012 IL App (2d)
110222, to support this argument. In Taylor, the defendant was crossing a street when he was

approached by a police officer who recognized him as Donnell Taylor because he had previously

arrested him. Id. ¶ 3. The officer was aware that the defendant was wanted on a warrant and the

defendant’s photo was on the visor of the squad car, along with photos of other individuals with

outstanding warrants. Id. A record check was run through the police database and confirmed the

active warrant on the defendant. Id.

¶ 38   The officer testified that he requested identification when he approached the defendant

because he was not 100% certain it was Donnell Taylor. Id. ¶ 4. The defendant responded that he

had no identification and gave the officer a false name and date of birth, after which a record

check returned no such person. Id. The officer testified that he informed the defendant that he

would arrest him for providing false information, that he knew his name was Donnell Taylor,

and “ ‘[t]his is your chance to tell the truth.’ ” Id. The officer stated that the defendant gave the

false name again but, after conversing for a few minutes, the officer said to the defendant,

“ ‘Hey, Donnell,’ ” and the defendant replied, “ ‘Yeah?’ ” Id. The officer then arrested him. Id.

The officer testified that the entire encounter—from the time he approached the defendant until

he arrested him—took less than 10 minutes. Id. The defendant was searched at the police

department, and an identification bearing his correct name was found. Id. A trial was held, and

the jury convicted the defendant of obstructing justice. Id. ¶ 6.

¶ 39   On appeal, the defendant in Taylor conceded that he had possessed the necessary intent

(id. ¶ 9) but argued that the evidence was insufficient to support his conviction in that his giving
                                                14
the false name to the officer did not materially impede the investigation because his arrest was

complete within 5 to 10 minutes, despite his giving the false name. Id. ¶¶ 8, 9. To support his

argument, the defendant in Taylor cited People v. Comage, 241 Ill. 2d 139 (2011), where the

defendant was convicted of obstructing justice for concealing evidence by tossing a crack pipe

over a fence while fleeing from police officers. Taylor, 2012 IL App (2d) 110222, ¶ 10.

¶ 40   In Comage, the officers saw the defendant throw the pipe and were able to recover it

within 20 seconds. 241 Ill. 2d at 143. The Illinois Supreme Court noted in Comage that the

obstructing justice statute does not define the word “conceal” (id. at 144), and set out to

determine whether the evidence in that case was “concealed” within the meaning of the statute

(id. at 140). In reviewing the issue, the court looked at two dictionary definitions of the word

“conceal,” one of which was relied on by the defendant and the other by the State (id. at 144),

and discussed at length cases in which courts analyzed whether defendants concealed evidence in

manners to satisfy the requirements of, inter alia, the obstructing justice statute (id. at 145-50).

¶ 41   Strictly within the context of determining the meaning of the word “conceal,” the Illinois

Supreme Court indicated that, in enacting the obstructing justice statute, “the legislature intended

to criminalize behavior that actually interferes with the administration of justice, i.e., conduct

that ‘obstructs prosecution or defense of any person.’ ” (Emphasis in original.) Id. at 149. In

determining whether the defendant concealed evidence, the court emphasized that the crack pipe

and a push rod were thrown over the fence by the defendant and landed 10 feet away, the same

of which was observed by the officers, who recovered the items within 20 seconds. On that basis,

the court noted that, although the items were out of the officers’ sight for a brief time span, the

defendant’s act did not materially impede the investigation. Id. at 150. Accordingly, the Comage

court held that the defendant did not “conceal” the items within the meaning of the statute and

reversed his conviction for obstructing justice. Id. at 150-51.
                                                  15
¶ 42   Thereafter, the Taylor court in the Second District broadened the application of

Comage—which was limited to the issue of obstructing justice by concealing evidence—and

reversed the defendant’s conviction, holding that the State did not prove that the defendant’s

furnishing the false name materially impeded the administration of justice because the officer

was able to arrest the defendant almost immediately, despite the false information. 2012 IL App

(2d) 110222, ¶ 19.

¶ 43   The Taylor court also considered People v. Baskerville, in which the Illinois Supreme

Court resolved the issue of “whether the offense of obstructing a peace officer *** necessitates

proof of a physical act, and whether the evidence was sufficient to support [the] defendant’s

conviction.” People v. Baskerville, 2012 IL 111056, ¶ 1. The court in Baskerville held that

“knowingly furnishing a false statement to police may constitute obstruction of a peace officer

*** where the statement interposes an obstacle that impedes or hinders the officer and is relevant

to the performance of his authorized duties.” Id. ¶ 38. The Taylor court stated that “Baskerville

confirms that the relevant issue in weighing a sufficiency-of-the-evidence challenge to a

conviction for obstruction of justice is whether the defendant’s conduct actually posed a material

impediment to the administration of justice.” 2012 IL App (2d) 110222, ¶ 17.

¶ 44   Here, the defendant urges us to follow Taylor and reverse his conviction because he

alleges that the State did not prove that his furnishing the false name caused a material

impediment to the administration of justice. This court is not bound to follow Taylor. See

O’Casek v. Children’s Home & Aid Society of Illinois, 229 Ill. 2d 421, 440 (2008) (opinion of

one district is not binding on equal courts of other districts). We reiterate that Comage—upon

which Taylor relied—was decided within the parameters of the supreme court’s sole mission to

determine the meaning of the word “conceal” as provided in the obstructing justice statute (241

Ill. 2d at 140) because the plain language of the statute provided no definition (id. at 144).
                                             16
Notably, the Taylor court did not apply Comage in an effort to determine the definition of

“furnishing false information.”

¶ 45   We are mindful of the established law that, when the court “has interpreted a statute, that

interpretation is considered as part of the statute itself unless and until the legislature amends it

contrary to the interpretation.” Henrich v. Libertyville High School, 186 Ill. 2d 381, 387 (1998).

Applying this principle to the case at bar, we fully acknowledge the supreme court’s

interpretation of the word “conceal” within the obstructing justice statute in Comage and how the

definition ultimately established by the court incorporated a requirement of a material

impediment to the administration of justice. However, the Comage court set forth its issue with

precision and specificity to determine the meaning of concealing evidence, and we decline to

follow Taylor by broadening that scope to encompass issues involving the furnishing of false

information.

¶ 46   The court in Taylor also expanded the holding in Baskerville, which dealt with resisting

or obstructing a peace officer (see 720 ILCS 5/31-1 (West 2014)), and applied it to reinforce its

resolution of the issue involving obstructing justice (see id. § 31-4), a different statute with

different elements. As with the Comage ruling, we decline to expand the Baskerville ruling as the

Taylor court did.

¶ 47   The State cites People v. Davis, 409 Ill. App. 3d 457, 458 (2011), a Fourth District case

in which the defendant was convicted of obstructing justice. Officers testified that they were

seeking a fugitive named Bates—the father of the defendant’s children—when they arrived at the

home where the defendant was staying and asked her if she had seen Bates. Id. Defendant

responded that she had not seen him and that only her brother and children were inside the home.

Id. After the officers spoke privately with the defendant’s brother, the defendant began crying

and admitted that Bates was inside the home and that she was aware of outstanding warrants on
                                             17
Bates. Id. at 459. The defendant was convicted of obstructing justice based on furnishing false

information. Id. On appeal, the defendant cited Comage and argued that she did not materially

impede the police investigation because, after providing the false information, she shortly

thereafter recanted her earlier statement and confessed that Bates was in the house. Id. at 461.

¶ 48   The Davis court held that the “[d]efendant’s interpretation of the supreme court’s holding

in Comage is too expansive.” Id. The court explained that Comage was based on “what it meant

to conceal evidence under the obstructing-justice statute,” whereas Davis “involves knowingly

furnishing false information to the police.” Id. at 462. The court also discussed cases in which a

defendant places evidence out of sight momentarily—an act that “does not make recovery of the

evidence substantially more difficult or impossible,” compared to cases involving the furnishing

of false information, where “the potential that the investigation will be compromised is

exceedingly high, which is why such a crime may be completed in a very short period of time—

indeed, it may be completed at the moment such false information is provided.” Id. The Davis

court concluded that this was “precisely what happened in this case” (id.) and affirmed the

defendant’s conviction (id. at 463).

¶ 49   Despite the factual similarities between this case and Taylor, for the same

aforementioned reasons as the court in Davis, we refuse to follow Taylor, and we decline to

expand the Comage decision in the manner suggested by the defendant. Accordingly, we reject

the defendant’s argument that his conviction must be reversed because the State did not prove

that his furnishing the false name materially impeded the administration of justice.

¶ 50                                     CONCLUSION

¶ 51   For the foregoing reasons, we affirm the defendant’s November 10, 2015, conviction.




                                                18
¶ 52   Affirmed.




                   19
                                2019 IL App (5th) 160035

                                     NO. 5-16-0035

                                         IN THE

                           APPELLATE COURT OF ILLINOIS

                               FIFTH DISTRICT
______________________________________________________________________________

THE PEOPLE OF THE STATE OF ILLINOIS,            )     Appeal from the
                                                )     Circuit Court of
      Plaintiff-Appellee,                       )     Jackson County.
                                                )
v.                                              )     No. 15-CF-228
                                                )
RASHEED CASLER,                                 )     Honorable
                                                )     Kimberly L. Dahlen,
      Defendant-Appellant.                      )     Judge, presiding.
______________________________________________________________________________

Opinion Filed:          July 1, 2019
______________________________________________________________________________

Justices:           Honorable David K. Overstreet, P.J.

                  Honorable Melissa A. Chapman, J., and
                  Honorable, James R. Moore, J.,
                  Concur
______________________________________________________________________________

Attorneys         James E. Chadd, State Appellate Defender, Ellen J. Curry, Deputy
for               Defender, Daniel R. Janowski, Assistant Appellate Defender, Office
Appellant         of the State Appellate Defender, Fifth Judicial District, 909 Water
                  Tower Circle, Mt. Vernon, IL 62864
______________________________________________________________________________

Attorneys         Hon. Michael Carr, State’s Attorney, Jackson County Courthouse,
for               Murphysboro, IL 62966; Patrick Delfino, Director, Patrick D. Daly,
Appellee          Deputy Director, Jennifer Camden, Staff Attorney, Office of the State’s
                  Attorneys Appellate Prosecutor, 730 East Illinois Highway 15, Suite 2,
                  Mt. Vernon, IL 62864
______________________________________________________________________________